
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3427
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend title 23, United States Code, to
		  protect States that have in effect laws or orders with respect to pay to play
		  reform, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Ethics Law Protection Act of
			 2010.
		2.Pay to play
			 reformSection 112 of title
			 23, United States Code, is amended by adding at the end the following:
			
				(h)Pay To play
				reformA State transportation department shall not be considered
				to have violated a requirement of this section solely because the State in
				which that State transportation department is located, or a local government
				within that State, has in effect a law or an order that limits the amount of
				money an individual or entity that is doing business with a State or local
				agency with respect to a Federal-aid highway project may contribute to a
				political party, campaign, or elected
				official.
				.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
